DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
This is in response to application no. 16/992,982 filed on August 13, 2020. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-8, 10 and 13-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hannuksela et al. (US 2014/0098883 A1).

Regarding claim 1, Hannuksela  discloses a method, performed by a computer device, the method comprising: obtaining a reference frame corresponding to a current frame from a video input to be encoded (¶0399, 0411: The inter predictor 306 receives the current block for inter prediction. The inter predictor 306 may select (360) a reference frame from one or more of the following: the same view (for motion-compensated prediction a.k.a. inter prediction a.k.a. temporal prediction), a different view (for inter-view prediction), and a synthesized view (for view synthesis prediction)); determining a sampling manner corresponding to the current frame (¶0412: implementing downsampling/upsampling operation based on resolution of the current frame); sampling the reference frame based on the sampling manner, according to resolution information of the current frame, to obtain a target reference frame corresponding to the reference frame (¶0412: The resampling element 368 may implement downsampling operation, if the resolution of the current frame is smaller than the resolution of the reference frame of the reference view…); and encoding the current frame according to the target reference frame (¶0401: The pixel predictor 302 receives the image 300 to be encoded at both the inter-predictor 306 (which determines the difference between the image and a motion compensated reference frame 318)…).

Regarding claim 4, Hannuksela discloses the method according to claim 1, wherein the sampling comprises: based on a resolution indicated by the resolution information of the current frame being less than a resolution indicated by resolution information of the reference frame, downsampling the reference frame based on the sampling manner according to the resolution information of the current frame, to obtain the target reference frame (¶0412: The resampling element 368 may implement downsampling operation, if the resolution of the current frame is smaller than the resolution of the reference frame of the reference view).

Regarding claim 5, Hannuksela discloses the method according to claim 1, wherein the sampling comprises: sampling the reference frame based on the sampling manner according to the resolution information of the current frame, to obtain an intermediate reference frame (¶0412: The resampling element 368 may implement upsampling operation, if the resolution of the current frame is greater than the resolution of the reference frame of the reference view); and performing sub-pixel interpolation processing on the intermediate reference frame, to obtain the target reference frame (¶0307: Warping may be performed at sub-pixel accuracy by upsampling on the reference frame before warping and downsampling the synthesized frame back to the original resolution).
Regarding claim 6, Hannuksela discloses the method according to claim 1, wherein the sampling comprises: determining, according to the resolution information of the current frame and resolution information of the reference frame, a sampling ratio corresponding to the sampling of the reference frame (¶¶0246-0247:In image downsampling, the spatial resolution of the output image, i.e. the number of pixels in the output image, is reduced compared to the spatial resolution of the input image. Downsampling ratio may be defined as the horizontal or vertical resolution of the downsampled image divided by the respective resolution of the input image for downsampling…); and sampling the reference frame according to the sampling manner and the sampling ratio, to obtain the target reference frame (¶0412: The resampling element 368 may implement downsampling operation, if the resolution of the current frame is smaller than the resolution of the reference frame of the reference view…).
Regarding claim 7, Hannuksela discloses the method according to claim 1, further comprising: adding, to encoded data corresponding to the reference frame, sampling manner information corresponding to the sampling of the reference frame (¶0412: The sampling element 368 may implement resampling or filtering operation, if the resolution of the current frame is equal to the resolution of the reference frame of the reference view, but the sampling grid of the current frame is different from or has a different position relative to the sampling grid of the reference frame of the reference view. ¶0417:  The encoder may also encode information on the one or more sampling grid to the bitstream).
Regarding claim 8, Hannuksela discloses the  method according to claim 7, wherein the adding comprises: adding, to at least one of a sequence header information field, a video frame group header information field, and a frame-level header information field of the encoded data (¶¶0213, 0357:It has been proposed that at least a subset of syntax elements that have conventionally been included in a slice header are included in a GOS (Group of Slices) parameter set by an encoder), the sampling manner information corresponding to the sampling of the reference frame (¶0436: 2. Resampling to a target resolution. The reconstructed/decoded reference view component or the interpolated reference view component may be resampled to a selected resolution. The resampled picture may be referred to as the resampled reference view component…¶0438: the encoder indicates in the bitstream, for example using one or more syntax elements in a video parameter set or a sequence parameter set, whether one or more of the above-mentioned steps have been used in encoding).
	Regarding claim 10, claim 10 is drawn to a video decoding method and recites the limitation analogous to claim 1. Thus, claim 10 is rejected due to similar reasons set forth above with respect to claim 1. 
Regarding claim 13, claim 13 is drawn to a video decoding method and recites the limitation analogous to claim 4. Thus, claim 13 is rejected due to similar reasons set forth above with respect to claim 4. 
Regarding claim 14, claim 14 is drawn to a video decoding method and recites the limitation analogous to claim 5. Thus, claim 14 is rejected due to similar reasons set forth above with respect to claim 5. 
Regarding claim 15, claim 15 is drawn to a video decoding method and recites the limitation analogous to claim 6. Thus, claim 15 is rejected due to similar reasons set forth above with respect to claim 6. 
Regarding claim 16, Hannuksela discloses the  method according to claim 10, wherein the determining the sampling manner comprises: reading sampling manner information from encoded data corresponding to the reference frame (¶0444: the decoder receives and decodes from the bitstream information about a vertical sampling grid position of a reference view component and a vertical sampling grid position of a view being decoded); and determining, according to the sampling manner information, the sampling manner corresponding to the current frame (¶0445: the encoder/decoder selects a resampling filter on the basis of a vertical sampling grid position of a reference view component and a vertical sampling grid position of a current view component).
Regarding claim 17, Hannuksela discloses the  method according to claim 16, wherein the reading comprises: reading the sampling manner information from at least one of a sequence header information field, a video frame group header information field, and a frame-level header information field of the encoded data (¶¶0213, 0357:It has been proposed that at least a subset of syntax elements that have conventionally been included in a slice header are included in a GOS (Group of Slices) parameter set by an encoder. An encoder may code a GOS parameter set as a NAL unit. GOS parameter set NAL units may be included in the bitstream together with for example coded slice NAL units.  ¶0444: the decoder receives and decodes from the bitstream information about a vertical sampling grid position of a reference view component and a vertical sampling grid position of a view being decoded).
Regarding claim 18, Hannuksela discloses the method according to claim 10, further comprising: obtaining encoded data corresponding to the current frame (¶0444: the decoder receives and decodes from the bitstream information about a vertical sampling grid position of a reference view component and a vertical sampling grid position of a view being decoded); determining a current decoding mode corresponding to the current frame according to current encoding mode information included in the encoded data (¶0445: the encoder/decoder selects a resampling filter on the basis of a vertical sampling grid position of a reference view component and a vertical sampling grid position of a current view component); and processing a reconstructed video frame corresponding to the current frame according to the current decoding mode, to obtain a decoded video frame(¶¶0410, 0436: The prediction error decoder may also comprise a macroblock filter (not shown) which may filter the reconstructed macroblock according to further decoded information and filter parameters).
Regarding claim 19, claim 19 is drawn to a video encoding apparatus claim and recites the limitation analogous to claim 1. Thus, claim 19 is rejected due to similar reasons set forth above with respect to claim 1. 
Regarding claim 20, claim 20 is drawn to a non-transitory computer-readable storage medium storing a computer program executable by at least one processor to cause the at least one processor to perform the method according to claim 1. Thus, claim 19 is rejected due to similar reasons set forth above with respect to claim 1. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 3, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hannuksela et al. (US 2014/0098883 A1) in view of He et al. (US 20170195672 A1).

Regarding claim 2, Hannuksela does not explicitly disclose  wherein the determining the sampling manner comprises: determining, according to at least one of local hardware information and image feature information of the current frame, a sampling manner for upsampling the reference frame.
However, He discloses wherein the determining the sampling manner comprises: determining, according to at least one of local hardware information and image feature information of the current frame, a sampling manner for upsampling the reference frame (¶¶0017, 0041: if a faster processor is used, the video frames may return to normal sampling or even “upsampled” to improve video quality. ¶0018: the codec may select an appropriate QP based on the resolution of a mobile device on which the video will be displayed. By selecting a QP for a target video size, the codec can cause resampling computations to be performed faster).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Hannuksela by utilizing  wherein the determining the sampling manner comprises: determining, according to at least one of local hardware information and image feature information of the current frame, a sampling manner for upsampling the reference frame, as taught by He for dynamically adapting video encoding to maintain a nearly stable frame rate based on processor capabilities and bandwidth (He: abstract).
Regarding claim 3, Hannuksela in view of He discloses the method according to claim 2. Hannuksela further discloses wherein the sampling comprises: based on a resolution indicated by the resolution information of the current frame being greater than a resolution indicated by resolution information of the reference frame, upsampling the reference frame based on the sampling manner according to the resolution information of the current frame, to obtain the target reference frame (¶0412: The resampling element 368 may implement upsampling operation, if the resolution of the current frame is greater than the resolution of the reference frame of the reference view).
Regarding claim 11, claim 11 is drawn to a video decoding method and recites the limitation analogous to claim 2. Thus, claim 11 is rejected due to similar reasons set forth above with respect to claim 2. 
Regarding claim 12, claim 12 is drawn to a video decoding method and recites the limitation analogous to claim 3. Thus, claim 12 is rejected due to similar reasons set forth above with respect to claim 3.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hannuksela et al. (US 2014/0098883 A1) in view of Holcomb et al. (US 20040213345 A1).
Regarding claim 9, Hannuksela discloses obtaining an input video frame (¶0401:The pixel predictor 302 receives the image 300 to be encoded at both the inter-predictor 306); determining a current encoding mode of the current frame (¶0402: The mode selector 310 determines which encoding mode to use to encode the current block); and determining the current frame based on the input video frame and according to the current encoding mode (¶0401:The pixel predictor 302 receives the image 300 to be encoded at both the inter-predictor 306…the inter-prediction and the intra-prediction may be performed for each mode and the predicted signal may be provided to the mode selector 310).
 Hannuksela does not explicitly disclose the current encoding mode being selected from a full-resolution mode and a downsampling mode.
However, Holcomb discloses the current encoding mode being selected from a full-resolution mode and a downsampling mode (¶¶0084-0085: the encoder selectively encodes frames at one of the following resolutions: 1) full original resolution, 2) resolution down-sampled by a factor of 2 in the horizontal direction, 3) resolution down-sampled by a factor of 2 in the vertical direction, or 4) resolution down-sampled by a factor of 2 in both the horizontal direction and the vertical direction).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Hannuksela by utilizing  the current encoding mode being selected from a full-resolution mode and a downsampling mod, as taught by Holcomb for reducing blocking artifacts at low bitrates (Holcomb: ¶0002). 
The following are the prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. 
Lee et al. (US 10602161 B2) discloses a method and apparatus for encoding/decoding a multi-layer video signal.
Lakshman et al. (US 20130039428 A1) describes a hybrid video encoder, a data stream, a method for decoding a video and a method for encoding a video.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHNAEL AYNALEM whose telephone number is (571)270-1482. The examiner can normally be reached M-F 9AM-5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHNAEL AYNALEM/Primary Examiner, Art Unit 2488